Harwell, J.
This is the second appearance of this case in the appellate courts, it having been carried to the Supreme Court when dismissed on demurrer. Davis v. Scott, 141 Ga. 33 (80 S. E. 284). It is a suit for deceit, and resulted in a verdict for the plaintiff. The motion for a new trial is upon the general grounds. The brief of evidence is apparently the full stenographic report reduced to narrative form with no effort at abridgment. There is in fact on the last page of the brief a certifícate of the court stenographer that “The above and folegoing 25 pages constitute a true and correct copy of the evidence, reduced to narrative form, produced upon the (rial of the above stated case.” Apparently all *33of the objections to testimony, and arguments of counsel thereon; and the rulings of the court, and discussions between the court and counsel on other phases of the case are embodied verbatim et literatim in the brief. This immaterial matter constitutes nearly one third of the brief. This is not a legal brief of the evidence, and the assignment of error based upon thé general grounds of the motion will not be passed upon. Lanham v. Presley, 7 Ga. App. 839 (68 S. E. 448), and citations; Albany & Northern Ry. Co. v. Wheeler, 6 Ga. App. 270 (64 S. E. 1114); Hitchcock v. Latham, 97 Ga. 253 (2) (22 S. E. 997); Jones v. West View Cemetery, 103 Ga. 560 (39 S. E. 710); Graham v. City of Baxley, 117 Ga. 42 (2) (43 S. E. 405). “The Supreme Court will not review the evidence in a case when it is apparent that there has been no bona fide effort to brief the evidence as required by law, and when the document purporting to be a brief of the evidence is extensively interspersed with objections to testimony, statements, motions and arguments of counsel, rulings of the court, evidence to which objections were sustained, and also colloquies between counsel and the court. Equitable Mortgage Co. v. Bell, 115 Ga. 651 (43 S. E. 82); Graham v. Baxley, 117 Ga. 42 (43 S. E. 405); Wall v. Mercer, 119 Ga. 346 (46 S. E. 420). Wh^re, in such a case, no question-is presented for decision which can be determined without reference to the evidence, the judgment of the court below must be affirmed.” McComb v. Hines, 123 Ga. 246 (51 S. E. 300).

Judgment affirmed.


Broyles, P. J. and Bloodworth, J., concur.